DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
	The Amendment filed on 16 December 2021 has been entered; claims 13-19 remain pending. 

Response to Arguments
Applicant's arguments, see Pages 5-7 of the Remarks, filed 16 December 2021, with respect to the 103 rejections of claims 13-18 have been fully considered but they are not persuasive. Applicant argues that the chelating agent concentration in the recited aqueous clarifier composition is not disclosed by Marble. In response, the Examiner submits that Marble teaches that the composition comprises a 1:100 to 100:1 weight ratio of chelating agent to anionic polymer (Column 3, lines 29-32) in the general embodiment, meaning that the chelating agent can range up to approximately 100 times as concentrated as the anionic polymer. In the embodiment of Column 12, line 11, this would mean that citric acid could range up to 1000 ppm with an anionic polymer concentration of 10 ppm, which overlaps with the recited range “500 to 8,000 ppm”, as discussed below in the rejection.
Regarding Applicant’s arguments pertaining to aggregate formation and pump fouling with respect to the chelating agent and base and their concentrations, it is submitted that the base in claims 13/19 is not so limited by the intended use application of minimizing aggregate formation and pump fouling.  Furthermore, Marble discloses concentrations for the chelating agent within the composition that overlap with that which is claimed. In addition, the claims are not limited by, and do not preclude situations where the base acts in any particular manner. Claims 13-16 and 19 are open to base inclusion to aid in solubility of the chelating agent, and even method claims 17 and 18 do not 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 13-19 are rejected under 35 U.S.C. 103 as being unpatentable over
Marble et al. (U.S. Patent # 5128046), hereinafter referred to as “Marble (‘046)”.
	With respect to claims 13-16, Marble (‘046) teaches a composition comprising (i)
an anionic copolymer of 47 (i.e., discrete value within “15 to 80 percent by weight’) mole percent acrylic acid (i.e., at least one C3-C8 α,β-ethylenically unsaturated carboxylic acid monomer) and
2 alkyl) formulated as an oil-in-water (i.e., latex) dispersion, wherein the water is the continuous phase and the oil is the dispersed phase (Column 8, line 50-56; Column 9, footnote 1 of Table 1); and (ii) a chelating agent embodied as citric acid (Abstract; Column 9, line 5; Column 12, lines 11-12, 29-30, 34-36).
	With respect to the limitations “aqueous water clarifier composition”, Marble (‘046) teaches that anionic polymer 1 is formulated as a 1% water solution (see Column 9, footnote 1 of Table 1) (i.e., considered to be consistent with the limitation “aqueous water clarifier composition’).
	Marble (‘046) teaches that the chelating agent is citric acid or EDTA (Abstract; Column 12, lines 11-12, 29-30, 34-36), and teaches in at least one example embodiment relied upon above that the anionic polymer is within the recited range “from 20 to 60 weight percent” (see Column 12, line 37, wherein the anionic polymer is 29 wt% of the composition), but does not specifically teach that the chelating agent concentration is consistent with that which is claimed.
	In the general embodiment, Marble (‘046) teaches that the composition comprises a
1:100 to 100:1 weight ratio of chelating agent to anionic polymer (Column 3, lines 29-32); therefore, Marble (‘046) teaches that the chelating agent can range up to approximately 100 times as concentrated as the anionic polymer. In the embodiment of Column 12, line 11, this would mean that citric acid could range up to 1000 ppm with an anionic polymer concentration of 10 ppm, which overlaps with the recited range “500 to 8,000 ppm’. It is submitted that it would have been obvious to one of skill in the art to consult the general embodiment of Marble
(‘046) to determine appropriate concentrations for the disclosed components of Marble’s composition. With respect to the composition “the balance is water”, it is submitted that the anionic polymer 1 is formulated as a 1% water solution (see Column 9, footnote 1 of Table 1), 
	Marble (046) and the claims differ in that Marble (046) does not teach the exact same proportions for the chelating agent as recited in the instant claims; however, one of ordinary skill in the art at the time the invention was made would have considered the invention to have been obvious because the range in chelating agent concentration rendered obvious by the general embodiment of Marble (‘046) overlaps the instantly claimed proportions and therefore is considered to establish a prima facie case of obviousness. It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in Marble (‘046), particularly in view of the fact that:
“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages”, In re Peterson, 65 USPQ2d 1379 (CAFC 2003).
In the embodiment discussed above, Marble (‘046) does not specifically teach that the composition comprises a base; however, in the general embodiment, Marble (‘046) teaches that the chelating agents including citric acid can be admixed with caustic (sodium hydroxide) or potassium hydroxide values (i.e., a base) (Column 3, lines 56-63). It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to add the base as disclosed in the general embodiment of Marble (‘046) to the embodiment discussed above because Marble (046) teaches that the base renders the chelating agents more easily water soluble (Column 3, lines 60-64).
	Marble (‘046) is silent with respect to the amount of base; however, there is no evidence indicating that the recited concentration range is critical. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
In re Brown, 59 CCPA 1036, 459 F.2d 531, 173 USPQ 685 (1972).” In re Best, Bolton and Shaw 195 USPQ 430 (CCPA 1977).

With respect to claims 17 and 18, Marble (‘046) teaches a method for clarifying/coalescing (i.e., demulsifying) an oily water fraction (i.e., oil-water dispersion which is an oil in water dispersion or emulsion) produced from off-shore oil-producing rigs (i.e., petroleum industry operations) after mixing of oil and aqueous precursors (Abstract; Column 2, line 67 through Column 3, line 46) comprising adding a coalescing (i.e., demulsifying) amount of the above described composition to oily test waters (i.e., oil-water dispersion) (Column 8, lines
34-41, 52-55; Column 9, lines 5, 12-18; also see Column 12, lines 11-12, 29-30, 34-37, wherein dosages ranged from 30-45 ppm (i.e., discrete range within “1 to 10,000 ppm”) of the composition, and wherein anionic polymer 1 is formulated as a 1% water solution (see Column
9, footnote 1 of Table 1) (i.e., considered to be consistent with the limitation “aqueous water clarifier composition’.

In re Thorpe, 227 USPQ 964,966). Once the Examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing a non-obvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983), MPEP 2113. 
	Applicant has pointed to the Examples to show that separately added the base from the chelating agent to the water clarifier composition has a non-obvious effect on the aggregate formation and pump fouling; however, the Examiner notes that the aqueous clarifier composition of Claim 13/19 is not limited by any particular application or method of use. Additionally, the results in Table 1 do not show that separate addition of base from the chelating agent has an advantageous effect. Table 1 shows that inclusion of the base (Ex. 1-5) has an advantageous effect on aggregate formation and pump fouling, as compared to not including the base (Ex. A-E). There is no evidence that adding the base prior to the chelating agent has a different and desirable effect over adding them simultaneously to the aqueous clarifier composition. Lastly, it is reiterated that minimizing aggregate formation and pump fouling is merely an intended use of the composition of claims 13/19, in any event.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLARE M PERRIN whose telephone number is (571)270-5952. The examiner can normally be reached 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/CLARE M PERRIN/Primary Examiner, Art Unit 1778                                                                                                                                                                                                        28 February 2022